 Case 3:21-cv-00861-DWD Document 9 Filed 08/25/21 Page 1 of 3 Page ID #15




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KEVIN D. ALLEN, SR.,                          )
                                               )
        Plaintiff,                             )
                                               )
 vs.                                           )    Case No. 3:21-cv-861-DWD
                                               )
 COMMISSIONER OF SOCIAL                        )
 SECURITY,                                     )
                                               )
        Defendant.                             )

                               MEMORANDUM & ORDER

DUGAN, District Judge:



leave to proceed in forma pauperis (Doc. 4), motion for recruitment of counsel (Doc. 5), and

motion for service of process at government expense. (Doc. 6) On July 27, 2021, Allen filed

a complaint against Defendant Commissioner of Social Security. (Doc. 2). Construing his

pro se filing liberally, Allen indicates that his claim for disability was denied by the Social

Security Administration, even after he sought review by the Appeals Council.

       Two issues must be resolved before in forma pauperis status can be granted: the



statement of all assets [he] possesses [showing] that [he] is unable to pay such fees or give



28 U.S.C. § 1915(e)(2). Here, the Court is satisfied that Allen is indigent based on his

affidavit, and the record does not suggest that his claims are frivolous or malicious.
 Case 3:21-cv-00861-DWD Document 9 Filed 08/25/21 Page 2 of 3 Page ID #16




constitutional right to appointment of counsel in a civil case. Pruitt v. Mote, 503 F.3d 647,

                                                      ttorney to represent an indigent civil

litigant is within the sound discretion of the district court. Jackson v. County of McLean, 953

F.2d 1070, 1071 (7th Cir. 1992); Pruitt, 503 F.3d at 654. However, pursuant to 28 U.S.C.

§ 1915(e)(1), the Court may request the assistance of counsel in an appropriate civil case

where a litigant is proceeding in forma pauperis. Mallard v. United States Dist. Court, 490

U.S. 296 (1989); Pruitt, 503 F.3d at 649.

       When presented with a request to appoint counsel in a civil case, the Court must

                                                  gent plaintiff made a reasonable attempt to

obtain counsel or been effectively precluded from doing so; and if so, (2) given the

difficulty of the case, does the plaintiff appear competent to                        Santiago

v. Walls                                                 Pruitt v. Mote

(7th Cir. 2007). In considering the second question, the Court mu



a layperson to coherently present it to the ju                        Pruitt, 503 F.3d at 655.

       Here, Allen describes his repeated attempts to obtain counsel. (Doc. 5 at 1) The



Court is not inclined to recruit an attorney for him on the record as it now stands. Allen

has some college education. (Doc. 5 at 2) And his stated reason explaining why he cannot

                                                  familiar with all legal terminology and

                                              education and the lack of any more specific

obstacles to self-representation, the Court finds that Allen can coherently present his case.

                                              2
 Case 3:21-cv-00861-DWD Document 9 Filed 08/25/21 Page 3 of 3 Page ID #17




       Accordingly, the Court GRANTS                                               in forma

pauperis without prepayment of fees and costs (D

of process at government expense. (Doc. 6) Plaintiff is warned, however, that should it

become apparent at any point in the future that this action is frivolous or malicious, this

action may be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B

Recruitment of Counsel (Doc. 5) is DENIED.

                         pro se status, the Court DIRECTS

Plaintiff with USM-285 forms. Plaintiff shall provide the United States Marshals Service

with a summons issued in this case, completed USM-285 forms, and sufficient copies of

the complaint. The Court DIRECTS the United States Marshal, upon receipt of the

aforementioned documents, to serve a copy of the summons, complaint, and this Order

upon Defendant Commissioner of Social Security, the United States Attorney for the

Southern District of Illinois, and the Attorney General of the United States, pursuant to

Federal Rule of Civil Procedure 4(c)(3) and in the manner specified by Rule 4(i)(1) & (2).

Costs of service shall be borne by the United States.

       SO ORDERED.

       Dated: August 24, 2021


                                                        ______________________________
                                                        DAVID W. DUGAN
                                                        United States District Judge




                                            3
